Detailed Action
Summary
1. This office action is in response to the application filed on September 23, 2021. 
2. Claims 1-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings are objected to because of the following informalities:
Claims 1 and 17 recite “feedback voltage divider connected to the error amplifying opamp, an output voltage pin, and ground”. However, none of the drawings shown feedback voltage divider connected to ground.
Claim 4 recite “plurality of capacitors between the output voltage and ground”. However, none of drawings shown plurality of capacitors between the output voltage and ground.
Claim 9 recite “receiving an input voltage at the source of a transistor”  and “output voltage at the drain of the transistor” in lines 4 and 6 respectively. However, drawings 1 and 4 shows input voltage receives at the drain of transistor 109  and output voltage at the source of the transistor 109.
Claim Objection 
5. Claims 1,5-13 and 15-19, are objected to because of the following informalities: 
Claim 1 recite “output voltage” in line 8. There is insufficient antecedent basis for this limitation.
Claim 1 recite “the current”. There is insufficient antecedent basis for this limitation.
Claim 1 recite “the minimum operating current” in line 2. There is insufficient antecedent basis for this limitation.
Claim 1 recite “the bandwidth” in line 2. There is insufficient antecedent basis for this limitation.
Claims 5,8 and 11 recite “additional current” in line 2 should be “the additional current”.
Claim 6 recite “the source “of one of the current mirror transistors in line 2. There is insufficient antecedent basis for this limitation.
Claim 6 recite “a power mode” in line 3 should be “the power down”.
Claim 7 recite “a current mirror” in line 3 should be “the current mirror”.
Claim 9 recite “the source of a transistor”, “the output” of the opamp and “the gate” of the transistor and “the drain” of the transistor in lines 4-5. There is insufficient antecedent basis for this limitation.
Claim 10 recite “the low dropout” in line 1. There is insufficient antecedent basis for this limitation.
Claim 10 recite “the power down process” in line 2. There is insufficient antecedent basis for this limitation.
Claim 12 recite “the current boost device” in line 2 . There is insufficient antecedent basis for this limitation.
Claim 12 recite “the source” of a current mirror in line 2 . There is insufficient antecedent basis for this limitation.
Claim 13 recite “the transient response” in line 2 . There is insufficient antecedent basis for this limitation.
Claim 15 recite “a current boost” in line 1 should be “the current boost”.
Claim 16 recites “the minimum current” in line 2. There is insufficient antecedent basis for this limitation.
Claim 17 recites “the opamp output” in line 7. There is insufficient antecedent basis for this limitation.
Claims 18 and 19 recite “the output voltage” in line 2. There is insufficient antecedent basis for this limitation.
In re to claims 2-4, claims 2-4 depend from claim 1, thus are also objected for the same reasons provided above.
In re to claim 14, claim 14 depend from claim 11, thus are also objected for the same reasons provided above.
In re to claim 20, claim 20 depend from claim 19, thus are also objected for the same reasons provided above.
Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 17 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Hu “20190302819”.
In re to claim 1, Hu disclose  a low-dropout regulator circuit (Figs.1 shows method and apparatus for  dual mode LDO regulator 100 includes a high-power (HP) LDO module 102 and a low-power (LP) LDO module 104. Furthermore Fig. 3 shows that each voltage regulator 302, 304 is configured as a low dropout (LDO) regulator and  voltage regulator 302 may be associated with a “low power” mode while voltage regulator 304 may be associated with a “high power” mode, see parag.0028. Examiner noted that all Figures. 1-6 are considered as same embodiment), comprising: an error amplifying opamp (Fig. 3 shows error amplifier 308a and Fig. 5 shows error amplifier 308 includes error amplifier circuitry 502) configured to receive a reference voltage (amplifier 308/520 has a first input coupled to a reference voltage (Vref), see parg.0028 ) and output a feedback voltage (a second input configured to be selectively coupled to feedback voltage of Vout at 306/106, see parg.0028) to a pass transistor (pass transistor 310); a feedback voltage divider (both of the HP LDO module 102 and LP LDO module 104 regulate Vout at sense point 306/106 using respective feedback loops (not shown), see parg.003, lines 8-9) connected to the error amplifying opamp (308a/502 ), an output voltage pin (Fig.1 shows Vout pin 106), and ground (voltage regulator 302 and 304 are coupled to ground ); and 
a power down switch circuit (Fig. 5 shows that the quiescent current boost circuitry 510 comprises transistor 520b) connected to the error amplifying opamp (520); wherein the power down switch circuit (transistor 520b)  is configured to provide additional current to the opamp in response to a power down signal to maintain the output voltage during a power down mode (the increased voltage turns the two transistors 520a-b “on” to be conducting current to ground via the sources of the two transistor 520a-b. Since the drain of transistor 520b is coupled to the drains of the first and second input transistors 504a-b, the conducted current in transistor 520b increases the quiescent  bias current  of the error amplifier circuitry 502, see parag.0036, lines 7-13. Examiner noted that voltage regulator 302 may be associated with a “low power” mode may be suitable for periods of time a device is operating at low operation loads (e.g., a standby mode where one or more components are disabled for power-savings) ,see parg.0027, lines 12-13)
In re to claim 2, Hu disclose (Figs. 1-6), wherein the current operates at approximately the minimum operating current to retain design specifications when not in the power down mode (enable signal (i.e., HP_EN and LP_EN), the low-power mode-transition logic 324a and the high-power transition logic 324b may determine a transition from one power mode into the power mode associated with a particular voltage regulator 302,304 and control the transition accordingly. Examiner noted that when enable signal select the high power mode signal HP_EN, then the low mode regulator will retain its minimum operation current to say in low power mode until the multiplexer 322 is controlled by transition logic 324 configured to determine a transition between high power mode into low power mode.)
In re to claim 3, Hu disclose (Figs. 1-6), wherein the power down signal is transmitted to the power down switch by an external power down board during power down of a voltage rail (FIG. 4A, an example implementation of a low-power mode-transition logic 324a of FIG. 3, in accordance with certain aspects of the present disclosure. The low-power mode-transition logic 324a includes an AND logic gate 402a with a first input coupled to the low-power mode enable signal (i.e., LP_EN), a second input coupled to the high-power enable signal (i.e., HP_EN) via a delay element 404a, and an output configured to output the transition control signal, see parag.0031. Examiner noted that 324a is considered as the external device which determine the transition of low-power mode-transition logic 324a is configured to output the transition control signal control multiplexer 322a coupled to the opam308a and transistor 320a respectively)
In re to claim 8, Hu disclose (Figs. 1-6), wherein the power down switch circuit (current boost circuitry 510 comprises 520b)  is connected to the output voltage pin (error amplifier 502 is coupled to Vout pin 306/106) to drive additional current into the voltage output during power down (the increased voltage turns the two transistors 520a-b “on” to be conducting current to ground via the sources of the two transistor 520a-b. Since the drain of transistor 520b is coupled to the drains of the first and second input transistors 504a-b, the conducted current in transistor 520b increases the quiescent  bias current  of the error amplifier circuitry 502, see parag.0036, lines 7-13).  
In re to claim 9, Hu disclose (Figs. 1-6), a method of generating a stable voltage (Figs.1 shows method and apparatus for  dual mode LDO regulator 100 includes a high-power (HP) LDO module 102 and a low-power (LP) LDO module 104 are configured to stable the voltage of output voltage. Furthermore Fig. 3 shows that each voltage regulator 302, 304 is configured as a low dropout (LDO) regulator and  voltage regulator 302 may be associated with a “low power” mode while voltage regulator 304 may be associated with a “high power” mode, see parag.0028. Examiner noted that all Figures. 1-6 are considered as same embodiment), comprising: 

receiving a reference voltage at an opamp of a regulator (amplifier 308/502  has a first input coupled to a reference voltage (Vref), see parg.0028 ), wherein the reference voltage (a second input configured to be selectively coupled to feedback voltage of Vout at 306/106, see parg.0028), a voltage divider (both of the HP LDO module 102 and LP LDO module 104 regulate Vout at sense point 306/106 using respective feedback loops (not shown), see parg.003, lines 8-9), and the opamp (308/502 ) are configured to set an output voltage (Vout), 
receiving an input voltage at the source of a transistor (drain of the pass transistor 310a is couplet to receive an input voltage supply 311a), wherein the output of the opamp is connected to the gate of the transistor (output of 308a is coupled to the gate of transistor 310a ) ; generating the stabilized output voltage at the drain of the transistor (source of pass transistor 310a is coupled to Vout 306/106); and providing a current boost to the opamp in response to a power down signal (the increased voltage turns the two transistors 520a-b “on” to be conducting current to ground via the sources of the two transistor 520a-b. Since the drain of transistor 520b is coupled to the drains of the first and second input transistors 504a-b, the conducted current in transistor 520b increases the quiescent  bias current  of the error amplifier circuitry 502, see parag.0036, lines 7-13. Examiner noted that voltage regulator 302 may be associated with a “low power” mode may be suitable for periods of time a device is operating at low operation loads (e.g., a standby mode where one or more components are disabled for power-savings) ,see parg.0027, lines 12-13).
In re to claim 10, Hu disclose (Figs.1-6), wherein the opamp maintains the output voltage on the low dropout regulator during the power down process until the input voltage drops below a threshold voltage (the multiplexer 322 is controlled by transition logic 324 configured to determine a transition between power modes of the first and second voltage regulator. For example, voltage regulator 302 may be associated with a “low power” mode while voltage regulator 304 may be associated with a “high power” mode)  
In re to claim 17, Hu disclose (Figs.1-6), a low-dropout regulator circuit (Figs.1 shows method and apparatus for  dual mode LDO regulator 100 includes a high-power (HP) LDO module 102 and a low-power (LP) LDO module 104. Furthermore Fig. 3 shows that each voltage regulator 302, 304 is configured as a low dropout (LDO) regulator and  voltage regulator 302 may be associated with a “low power” mode while voltage regulator 304 may be associated with a “high power” mode, see parag.0028. Examiner noted that all Figures. 1-6 are considered as same embodiment), comprising:
 an error amplifying opamp (Fig. 3 shows error amplifier 308a and Fig. 5 shows implementation 500 of the error amplifier 308 ) configured to receive a reference voltage (Fig. 3 shows error amplifier 308a and Fig. 5 shows implementation 500 of the error amplifier  circuitry 502 of fig.3 amplifier 308 ) and output a feedback voltage (Vout at 306/106)  to a pass transistor (pass transistor 310);
a feedback voltage divider (both of the HP LDO module 102 and LP LDO module 104 regulate Vout at sense point 306/106 using respective feedback loops (not shown), see parg.003, lines 8-9) connected to the error amplifying opamp error amplifier (308a and 502) , an output voltage pin (306/106), and ground (voltage regulator 302 and 304 are coupled to ground ) and
 a plurality of additional transistors  (transistor 520a and 520b) connected to the opamp (quiescent current boost circuitry 510 comprises  transistors 520a and 520b  502 coupled to opamp 502) to operate in a diode configuration and reduce voltage drop across opamp transistors to stabilize the opamp output for maintained saturation on the pass transistor ((the increased voltage turns the two transistors 520a-b “on” to be conducting current to ground via the sources of the two transistor 520a-b. Since the drain of transistor 520b is coupled to the drains of the first and second input transistors 504a-b, the conducted current in transistor 520b increases the quiescent  bias current  of the error amplifier circuitry 502, see parag.0036, lines 7-13. Examiner noted that increases the quiescent  bias current  of the error amplifier circuitry 502 is stabilize the opamp output of 502)
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu “20190302819” in view of Zhang “20170207723”
In re to claim 4, Hu disclose (Figs. 1-6)  , further comprising a plurality of capacitors between the output voltage (Vout at 306/106 ) and ground to set the bandwidth of the output voltage (302 and 304 are coupled to ground).  
Hu discloses output voltage and ground but fails having plurality of capacitors coupled to output voltage and ground.
However, Zhang discloses (power supply system including a main switching converter and an auxiliary switching converter) having a plurality of capacitors between the output voltage and ground (Figs. 6-7 and 11-12compensation mechanism 620/720 comprising capacitors C1 and C2 are provided to make the divider frequency dependent to determine the bandwidth. This frequency dependent divided V.sub.out may be referred to as feedback voltage V.sub.fb. T, see parag.0163).
Therefore, it would have been obvious to one of ordinary skilled person in the art before the filing date of the invention to modify the LDO of Hu to include plurality of capacitor as taught by Zhang in order to obtain the main frequency compensation circuit 1116 may attenuate the higher frequency component of the transient signal and output the lower frequency transient signal, thus attenuate the higher frequency component stabilize the output voltage, see parag.0164.
In re to claim 13, Hu disclose (Figs. 1-6)  , further comprising directing certain frequencies of current through a capacitor tied between the output voltage (Vout)  and ground (302 and 304 are coupled to ground) to adjust the transient response of the output voltage.
Hu discloses output voltage and ground but fails having capacitors coupled to output voltage and ground.
However, Zhang discloses (power supply system including a main switching converter and an auxiliary switching converter) having a capacitors between the output voltage and ground (Figs. 6-7 and 11-12compensation mechanism 620/720 comprising capacitors C1 and C2 are provided to make the divider frequency dependent to determine the bandwidth. This frequency dependent divided V.sub.out may be referred to as feedback voltage V.sub.fb. T, see parag.0163).
Therefore, it would have been obvious to one of ordinary skilled person in the art before the filing date of the invention to modify the LDO of Hu to include plurality of capacitor as taught by Zhang in order to obtain the main frequency compensation circuit 1116 may attenuate the higher frequency component of the transient signal and output the lower frequency transient signal, thus attenuate the higher frequency component stabilize the output voltage, see parag.0164.
In re to claim 18, Hu disclose (Figs. 1-6) an additional capacitor connected between the output voltage (Vout)  and ground (302 and 304 are coupled to ground) to adjust output bandwidth and phase margin.
Hu discloses output voltage and ground but fails having capacitors coupled to output to adjust output bandwidth and phase margin.
However, Zhang discloses (power supply system including a main switching converter and an auxiliary switching converter) having a capacitors coupled between output voltage and ground to adjust output bandwidth and phase margin.
 (Figs. 6-7 and 11-12compensation mechanism 620/720 comprising capacitors C1 and C2 are provided to make the divider frequency dependent to determine the bandwidth. This frequency dependent divided V.sub.out may be referred to as feedback voltage V.sub.fb. T, see parag.0163).
Therefore, it would have been obvious to one of ordinary skilled person in the art before the filing date of the invention to modify the LDO of Hu to include plurality of capacitor as taught by Zhang in order to obtain the main frequency compensation circuit 1116 may attenuate the higher frequency component of the transient signal and output the lower frequency transient signal, thus attenuate the higher frequency component stabilize the output voltage, see parag.0164.
Allowable Subject Matter
8. Claims 5-7,11-12,14-16 and 19-20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 5, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the power down switch circuit further comprises a pair of transistors that operates as a current mirror to provide additional current to the error amplifying opamp. ”.
In re to claim 11, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the additional current boost provided to the opamp by the current boost is established by a voltage drop and channel width ratio of current mirror transistors within a power down cell. ”. 
In re to claim 19, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “further comprising a current source designed to provide additional current to the opamp during a designated mode to maintain voltage and frequency conditions on the output voltage; wherein the current source responds to an external signal to indicate the designated mode. ”. 
In re to claims 6-7, claims 8-10 depend from claim 5, thus are also objected for the same reasons provided above.
In re to claims 12-14 and 15-16, claims 12-14 and 15-16 depend from claim 11, thus are also objected for the same reasons provided above.
In re to claim 20, claim 20 depend from claim 19, thus are also objected for the same reasons provided above.
Examiner Notes
9. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839